 

   
      
  
 
     

—_— ____ RECEIVED
ENTERED ~__-SERVED ON
COUNSEL/PARTIES OF RECORD

AO 467 Rev.-01/09}-Order Requiring a Di

 

fendant to Appear in the District Where Charges are Pending and Transferring Bail

NITED STATES DISTRICT COURT

 

ner - 3 009

 

  
   
 

 

 

 

 

for the
K US DISTRICT COURT District of Nevada
ISTRICT OF NEVADA
v. ) casero. S 4 - Wy - FOK- DJA
) !
Roy Bou! OS ) Charging District: Dy’g dict of Colum bia
( Defendant ) Charging District’s Case No.

hiq-er- 3 7Y-RDM

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. Ifthe time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: (J- S. is Wict Curt Courtroom No.:
Dis her of Colum bia Date and Time: IA ghiq. EIS PM

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the

charges are pending. @
we YW

Judge's signature

 

 

 

 

 

 

 

Date: "December 3, 2019

DANIEL J. ALBEGTS, U.S. MAGISTRATE JUDGE

Printed name and title
